UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN LANIER BRITT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cr-00069-TLW-1)


Submitted:   February 10, 2016            Decided:   April 5, 2016


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Jimmie Ewing, William E. Day, II, Assistant United
States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Lanier Britt appeals the 100-month sentence imposed by

the    district      court    after    he       pled       guilty    to    conspiracy             to

distribute and possess with intent to distribute oxycodone, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).                                     Britt’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738    (1967),      stating     that      he    has     found       no       meritorious

grounds for appeal but raising potential issues regarding the

denial of Britt’s request for a downward departure or variance.

Britt has filed a pro se supplemental brief arguing that the

district court erred in calculating his drug quantity, and that

appellate counsel was ineffective for stating that the denial of

his variance request is not a meritorious issue.                                 We directed

supplemental briefing on the issue of whether the district court

plainly      erred    by     enhancing      Britt’s         sentence       based          on     his

possession of a dangerous weapon.                We affirm.

       The   sentence      enhancement        for      possession         of    a     dangerous

weapon applies “if the weapon was present, unless it is clearly

improbable     that    the    weapon     was     connected          with    the       offense.”

U.S. Sentencing Guidelines Manual § 2D1.1 cmt. n.11(A).                                          “In

assessing whether a defendant possessed a firearm in connection

with relevant drug activity, a sentencing court is entitled to

consider     several       pertinent     factors,”          including          “the       type    of

firearm      involved,”      “the    location         or    proximity          of     a    seized

                                            2
firearm,” and “the settled connection between firearms and drug

activities.”          United States v. Manigan, 592 F.3d 621, 629 (4th

Cir. 2010).        “For example, the enhancement would not be applied

if the defendant, arrested at the defendant’s residence, had an

unloaded       hunting    rifle     in    the      closet.”            USSG    § 2D1.1      cmt.

n.11(A);     see   Manigan, 592 F.3d       at    629    (noting      that    “a    drug

trafficker is much more likely to utilize a handgun — as opposed

to a rifle or long gun — due to size and concealability”).

       The     defendant      bears      the       burden       of   “show[ing]        that    a

connection between his possession of a firearm and his narcotic

offense is ‘clearly improbable.’”                        United States v. Slade, 631
F.3d 185,    189    (4th   Cir.      2011);      cf.     United      States    v.    Gomez-

Jimenez, 750 F.3d 370, 380 (4th Cir.) (affirming application of

§ 2D1.1(b)(1)         enhancement       where      “[u]ndisputed         portions      of     the

PSR g[a]ve every reason to believe that the weapons” seized from

coconspirator’s bedroom in shared residence “were connected to

the    conspiracy”),       cert.     denied,        135    S.    Ct.    305,    384    (2014).

Because Britt did not challenge the application of the weapon

enhancement at sentencing, we review for plain error.                                   United

States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir. 2015);

see Henderson v. United States, 133 S. Ct. 1121, 1126-27 (2013)

(discussing plain error standard).

       The type of weapon — a shotgun rather than a handgun — is

not dispositive in this case, as Britt dealt drugs from his

                                               3
home, and thus did not need to covertly carry the firearm on his

person to protect the drugs and drug proceeds.               While the fact

that the shotgun was in Britt’s father’s bedroom rather than

Britt’s bedroom weighs against the enhancement, the fact that it

was loaded with two different types of shot and the lack of

evidence that Britt or his elderly father used it for hunting

support the connection to Britt’s drug activity.

     Moreover,     the   PSR    revealed      additional    bases    for    the

enhancement.     See United States v. Basham, 789 F.3d 358, 379

(4th Cir.) (“[W]e are, of course, entitled to affirm on any

ground appearing in the record, including theories not relied

upon or rejected by the district court.” (internal quotation

marks   omitted)),   petition    for    cert.    filed,    ___   U.S.L.W.    ___

(U.S. Oct. 16, 2015) (No. 15-6560).             The PSR indicated that one

of the purchasers of Britt’s drugs reported that Britt had a

firearm, and ammunition for firearms other than the shotgun was

found throughout Britt’s house.             Furthermore, the PSR expressly

linked a machete to Britt’s drug trafficking activities, and the

machete itself is sufficient to support the enhancement.                     See

USSG § 1B1.1 cmt. n.1(D) (defining “dangerous weapon” to include

any “instrument capable of inflicting death or serious bodily

injury”);   USSG     § 2D1.1     cmt.       n.11(A)   (incorporating        this

definition).     Accordingly, we conclude that the district court

did not err, plainly or otherwise, in applying this enhancement.

                                        4
      In his pro se supplemental brief, Britt argues that the

district court erred in calculating his drug quantity because

there was no direct evidence that he had sold the pills that

were missing from the prescription bottles seized from his home.

We find that the district court did not err in inferring that

Britt sold the missing pills.            See United States v. Leventine,

277 F.3d 454, 468 (4th Cir. 2002) (affirming enhancement based

on circumstantial evidence).

      Finally,      counsel    questions      whether        the    district       court

erroneously denied Britt’s request for a downward variance or

departure,     and     Britt    argues       that     appellate          counsel    was

ineffective for filing an Anders brief on this issue.                          We lack

authority to review the district court’s denial of a departure,

and find that Britt has not overcome the presumption that the

district     court’s   decision    to    deny       his    variance      request    and

impose   a   within-Guidelines      sentence         was    reasonable.         United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).

      Accordingly, we conclude that there is no procedural or

substantive      error    in     Britt’s       sentence        of        100   months’

imprisonment.       See Gall v. United States, 552 U.S. 38, 51 (2007)

(discussing review of sentences).               To the extent Britt argues

that appellate counsel was ineffective, we conclude that he has

not   made    the    requisite    showing       to        assert    an    ineffective

                                         5
assistance claim on direct appeal and that this claim should be

raised, if at all, in a motion under 28 U.S.C. § 2255 (2012).

United    States    v.    Benton,     523 F.3d 424,    435     (4th   Cir.     2008)

(“Ineffective assistance claims are generally not cognizable on

direct    appeal    . . .      unless   it       conclusively          appears    from   the

record     that     defense        counsel        did     not        provide      effective

representation.”         (internal quotation marks omitted)).

     In    accordance       with    Anders,       we    have     reviewed      the     entire

record for any further meritorious grounds for appeal and have

found none.       Accordingly, we deny Britt’s motion for new counsel

and affirm the district court’s judgment.                            This court requires

that counsel inform Britt, in writing, of his right to petition

the Supreme Court of the United States for further review.                                If

Britt requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                             Counsel’s

motion must state that a copy thereof was served on Britt.                                 We

dispense    with        oral   argument      because           the     facts     and   legal

contentions       are    adequately     presented        in     the    materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                             6